Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 1 of 6




                 EXHIBIT 25
          Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 2 of 6



Skip to Main Content
[Q CA.gov

1 Organization Title
CA.gov I FAQs I Contact Us I Site Map I Translate
Statewide search: Search
}B| Search

Search this site: Search

|B| Search

® This Site O California

   • Home
   • About Us
             » Careers
               CAL FIRE provides employees with a variety of career choices and opportunities.
             ® Executive
               A listing of Executive Staff within CAL FIRE.
             ® History
               More than 100 years of history and experiences as the department evolves.

             ° Related Links
               Links provided as a convenience and for informational purposes.
             ° Memorials & Honorees
               The names of CAL FIRE firefighters honored for their service.
             ® Research and Development(R&D)
               Develop, test, assess, and implement fire protection concepts and products.
   • Programs
             ° Fire Protection
               CAL FIRE firefighters, fire engines and aircraft answer the call of more than 350,000
               emergencies each year.
             ° Fire Prevention
               Through engineering, enforcement and education, CAL FIRE works to help the public
               take precautions to prevent fires.
             ° Communications
               Provides information and education to people of all ages, in public forums, through the
               media and worldwide web, and the distribution and display of printed material.
             ® Resource Management
               Maintaining the sustainability of all the natural resources in California.
             « Office of the State Fire Marshal
               Protecting life and property through the development and application of fire prevention
               engineering, training and education, and enforcement.
             - R.V.E.T.S.
               The program provides a variety of employment options and educational opportunities for
               veterans who have successfully served in the United States Armed Services.
             « Fire and Resource Assessment Program
  Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 3 of 6


     Providing extensive technical and public information for statewide fire threat, fire hazard,
     watersheds, socio-economic conditions, environmental indicators, and forest-related
     climate change.
   ° Board of Forestry
     Developing policies and programs that serve the public interest in environmentally,
     economically, and socially sustainable management of forest and rangelands, and a fire
     protection system that protects and serves the people of the state.
Newsroom
   " Incidents
     A list of major incidents from 2003 to current.
   « News Releases
     Official statements of the Department of Forestry and Fire Protection.
   ® Fact Sheets
     Informational and Educational summary documents.
   0 Multimedia
     Our library of video, audio and photos.
   ° Social Media
     The officials list of accounts of CAT FIRE on Facebook, Twitter, YouTube, Flickr and
     more.

   ® Statistics & Events
     Links to current year and historical incident statistics as well as details on significant
     events.
Careers
   « Exams
     A list of current examinations being offered by GAL FIRE.
   ® Seasonal Firefighter Hiring
     Firefighter lis a seasonal classification. As a member of a fire crew, a Firefighter I fights
     wildland, rural, and structural fires and responds to various other emergency situations.
   ® Job Vacancies
     Job Vacancies as listed through the State Personnel Board.

   ® CAL FIRE Careers
     Fire Protection, Aviation, Forestry, OSFM & Administration
   ° State Personnel Board
     Career information for individuals interested in state employment.

   « R.V.E.T.S.
     CAL FIRE in partnership with the California Department of Veterans Affairs(CalVet)
     and the California National Guard (Cal Guard), launches R.V.E.T.S. This new program
     provides a variety ofemployment options and educational opportunities for veterans who
     have successfully served in the United States Armed Services.
Resources
   ° Units
     CAL FIRE'S Operational Units provide local perspectives.
   ® Doing Business with CAL FIRE(DVBE/Small Business)
     The California Department of Forestry and fire Protection wants to do business with you.
     Become a part of our small business network.
   ° Hired Equipment Information
          Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 4 of 6



                The Department hires the equipment and services ofthe private sector to supplement its
                own resources during emergencies.
           ° Public Records Act Request Guidelines
                Public records in the possession ofthe Department of Forestry and Fire Protection
                (Department) which are not exempt from disclosure under the Public Records Act shall
                be available for inspection, and copies of such public records shall be provided upon
                request.
           « Federal Excess Personal Property (FEPP)
                The FEPP Program enables the California Department of Forestry and Fire Protection
                (GAL FIRE)to acquire,"on loan" from the federal government, property that assists the
                Department in fulfilling its emergency response mission.
           ° Reporting Fires on State Properties
                Notification of all fires and/or explosions in/on state-owned/occupied facilities and
                properties are to be reported and investigated by the State Fire Marshal.
           « Firefighter Property Program (FPP)
                To aid and strengthen local, rural, and volunteer fire departments' ability to meet their
                fire mission.
               ® CA Business Portal
                The Governor's Office of Business and Economic Development(GO-Biz)

    Cal Fire        Aviation    All Risk     Resource Managemt




Error 404
Our pages have moved here.

Please take a moment to update your bookmarks or links to this site, and then use the links on
this page to navigate the site.




CAL FIRE Site Map

 About CAL FIRE                                     Fire Protection

        About CAL FIRE                                     Fire Protection
        What is CAL FIRE?(I33K PDF)                        Co-operative Efforts
        CAL FIRE At A Glance(81K PDF)                      Prevention and Planning
        Careers with CAL FIRE                              Air Program
        Executive Staff Bios                               Mobile Equipment
        Fact Sheets                                        CAL FIRE Academy
        CAL FIRE History                                   CDF Firefighters Memorial
        Photos and Videos                                  CDF Medal of Valor Honorees
        Contact Us                                         Be Prepared for Any Emergency
        Related Links                                      Wildland Hazard & Building Codes
        Site Map
        Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 5 of 6




Resource Management                     Fire Prevention


      Resource Management                    Office of the State Fire Marshal
       Forest Practice                       Code Deyelopment
      Forestry Assistance                    Fire and Life Safety
      Urban Forestry                         Fire Engineering
      State Forests                          Fire Plan
      Pest Management                        Wildland Fire Preyention Engineering
       State Nurseries                       State Fire Training
       Vegetation Manauement                 Pipeline Safety
      Archaeology                            CAIRS
      Prop 40 Fuels Reduction Program



                                        Fire and Resource Assessment Program (FRAP)
Communications
                                           • Projects
    • Communications                       • Mapping
    • News Releases                        • Data
    • Fire Safety Education                • Tools
    • Holiday/Winter Safety                • Publications
    • Photos and Videos                    • Assessments
    • Fact Sheets
    • Communique Magazine
    • Volunteers in Preyention (VIP)
    • Teacher Tools
    • Just For Kids




     How Do I...

                                                         V
Select From The List
           Case 3:14-cr-00175-WHA Document 1023-25 Filed 03/01/19 Page 6 of 6



    Incident Information




Get the latest information on Major Incidents

Google Statewide Fire Map

Fire Situation Report Video



H Connect With Us

ADDITIONAL INFORMATION

   • What's New
            o Foothill Yellow-Legged Frog Species Information for Timber Harvesting Plans

            o CFN 121: Forest Fire. Drought. Restoration Treatments, and Carbon Dynamics: A Way
              Forward


            ® Safeguarding California


            « Vegetation Treatment Program Environmental Impact Report(VTPEIR)
   • Documents/Reports
            ° 2017 SLAA Report
|B[ f^^<i«fmffl/ildfire.org g In an emergency DIAL 911 g Arson Hotline 1-800-468-4408 gFlrePreventionFee.org
            ° LICENSED TIMBER OPERATORS CLTQs') - WEB PAGE


Back to TopV£uiilS?i?uii^i^6's^Ffti^B?v'^iSrv|Contact Us I Site Map|Accessibility Tools
Copyright


            » LTO Type B-Limited New Application

            » LTO Type B-Limited Renewal Application

            ® CAE FIRE Language Access Complaint Form

            « CAE FIRE Language Access Complaint Form CEspanol)
